BLODGETT, P. J.
Heard upon petition by complainants to have respondent held in contempt of an order issued by this Court.
Respondent was enjoined under a preliminary injunction, issued in July of this year by a justice of this Court, from carrying on a similar business of photo finishing such as complainants conduct within 50 miles of the City of Providence, or from soliciting the custom of the business - and customers of the complainants for himself or any other persons whatsoever.
From the evidence submitted the Court is satisfied that respondent did solicit business of the same nature as conducted by complainants, and is held in contempt of such order, and is required to appear before this Court on Wednesday, December 9, 1931, at 10 o’clock in the forenoon to purge himself of such contempt.